     Case 2:19-cv-01107-WBS-AC Document 30 Filed 01/22/21 Page 1 of 2


1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   RICHARD GIBBONS,                     No. 2:19-cv-1107 WBS AC
13                 Plaintiff,
14          v.                            ORDER
15   SUN MINGCHEN,
16                 Defendant.
17

18

19

20                                ----oo0oo----

21               Pursuant to the discussion held with counsel on January

22   19, 2021, a status conference is set for May 10, 2021 at 1:30

23   p.m.    The March 30, 2021 trial date is hereby VACATED.           A further

24   pretrial conference and trial date will be set at a later time.

25   The parties shall file a joint status report no later than

26   fourteen (14) days before the May 10, 2021 status conference.

27               Further, the parties have agreed to a settlement

28   conference.     The parties are hereby notified that a Settlement
                                         1
     Case 2:19-cv-01107-WBS-AC Document 30 Filed 01/22/21 Page 2 of 2


1    Conference is set before the Honorable Deborah Barnes, Magistrate

2    Judge, on March 31, 2021 at 10:00 a.m. in Courtroom 27, 8th Floor

3    (to be held virtually via Zoom, unless otherwise ordered).         Each

4    party is ordered to have a principal with full settlement

5    authority present at the settlement conference or to be fully

6    authorized to settle the matter on any terms.

7               No later than 12:00 p.m. on March 24, 2021, counsel for

8    each party shall submit a Confidential Settlement Conference

9    Statement via email to DBorders@caed.uscourts.gov.         The parties

10   may agree, or not, to serve each other with the Confidential

11   Settlement Conference Statements.       The Confidential Settlement

12   Conference Statements shall not be filed with the clerk and shall

13   not otherwise be disclosed to the trial judge.         However, each

14   party shall e-file a one-page document entitled “Notice of

15   Submission of Confidential Settlement Conference Statement.”

16              IT IS SO ORDERED.

17   Dated:   January 21, 2021

18

19

20
21

22

23

24

25

26
27

28
                                         2
